Citation Nr: 1643801	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  05-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1927 to June 1956.  He died in October 1992.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2006, the Board denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted the Joint Motion, and vacated and remanded the Board's September 2006 decision.

In July 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In September 2010, the Board again denied the Appellant's claim.  The Appellant appealed the decision to the Court.  In an August 2012 memorandum decision, the Court vacated and remanded the Board's September 2010 decision.

In January 2013, the Board was notified by Paralyzed Veterans of America (PVA) that the Appellant had appointed them to represent her before VA without their knowledge.  PVA informed the Board that it was not accepting the Appellant's appointment.  Accordingly, the Appellant is unrepresented before VA.  

In April 2013, the Board remanded the claim to the AOJ for further development.  

In May 2014, the Board again denied the Appellant's claim.  The Appellant appealed the decision to the Court.  In an April 2016 memorandum decision, the Court vacated and remanded the Board's May 2014 decision.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.
REMAND

Pursuant to the Court's April 2016 memorandum decision, the Board is again remanding this claim to obtain all of the Veteran's medical records from the Naval Hospital at Subic Bay from January 1, 1956 through January 1, 1992.  

By way of background, in April 2005, VA submitted a request for the Veteran's medical records from January 1956 to January 1991 at the Naval Hospital in Subic Bay.  In January 2006, the National Personnel Records Center (NPRC) responded that a search for records of Subic Bay Naval Hospital in 1991 was conducted, but no records were located.  

In August 2013, VA requested that the NPRC obtain the Veteran's medical records related to his cardiovascular disease from January 1956 through January 1992.  That same month, the NPRC responded that military outpatient records are retired to and filed at NPRC by the name of the facility at which the member was last treated.  The NPRC continued that outpatient records were cumulative and that VA must provide only the name of the last facility and the last year treated.  

In October 2013, VA sent another request to the NPRC requesting "military outpatient records for cardiovascular disease from 02-01-91 to 01-01-92 at Subic Bay Naval Hospital."  In November 2013, the NPRC responded that a search for records at the Naval Hospital at Subic Bay for1992 was conducted, but no records were located."

As such, it appears that only searches for outpatient records in 1991 and 1992 have been conducted.  On remand, a search for all inpatient and outpatient treatment records for the Veteran, not just those related to cardiovascular disease, at the Naval Hospital at Subic Bay for the entire period from January 1, 1956 through January 1, 1992 must be conducted.  If necessary, separate searches by year should be submitted to the NPRC to ensure that searches for the entire period are conducted.
In addition, the AOJ should request all inpatient and outpatient treatment records for the Veteran from January 1, 1956 through January 1, 1992 directly from the Department of the Navy.

After the foregoing development has been completed, the AOJ should inform the Appellant of the results of its requests to the NPRC and the Department of the Navy.  If the searches do not yield any results, the Appellant should be provided with a proper notice letter that complies with the requirements delineated in 38 C.F.R. § 3.159(e)(1), including informing the Appellant of the records VA was unable to obtain; of the efforts made to obtain the records; of further actions that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Appellant submits the records VA was unable to obtain; that it is ultimately her responsibility to provide the evidence; and of any alternative evidence that she could submit, such as private treatment records or relevant records in her possession.  The AOJ should assist the Appellant in obtaining any adequately identified alternative evidence if appropriate authorizations are provided. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all inpatient and outpatient treatment records for the Veteran, not just those related to cardiovascular disease, from the Subic Bay Naval Hospital for the entire period from January 1, 1956 through January 1, 1992.  If necessary, submit separate searches by year to the NPRC to ensure that searches for the entire period are conducted.

2.  Request all inpatient and outpatient treatment records for the Veteran from January 1, 1956 through January 1, 1992 directly from the Department of the Navy.
3.  After the foregoing development has been completed, inform the Appellant of the results of the requests to the NPRC and the Department of the Navy.  If the searches do not yield any results, provide the Appellant with a proper notice letter that complies with the requirements delineated in 38 C.F.R. § 3.159(e)(1), including informing the Appellant of the records VA was unable to obtain; of the efforts made to obtain the records; of further actions that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Appellant submits the records VA was unable to obtain; that it is ultimately her responsibility to provide the evidence; and of any alternative evidence that she could submit, such as private treatment records or relevant records in her possession.  

4.  Assist the Appellant to obtain any adequately identified alternative evidence if appropriate authorizations are provided.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim.  If any benefits sought on appeal remain denied, the Appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




